 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe' Kroger Company and Local 37, United FoodAnd Commercial Workers• Union, AFL-CIOand CLC. Case 25-CA-1442714 December 1984DECISION AND ORDER,BY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTER'On 15 November 1983 Administrative LawJudge Benjamin Schlesinger issued the attached de-cision. The General Counsel and the ChargingParty filed exceptions and supporting briefs, andthe Respondent filed cross-exceptions and a brief.The National Labor Relations Board has, delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,1 andconclusions as modified and to adopt the recom-mended Order.The judge concluded that the Respondent didnot violate Section 8(a)(5) and (1) of the Act byfailing or refusing to bargain with the Union aboutits decision to close its egg processing facility lo-cated in Wabash, Indiana, and the effects of thatdecision. We agree with the judge's conclusions,but we do so for the following reasons.The Board recently held in Otis Elevator Co.2that management decisions which affect the scope,direction, or nature of the enterprise are excludedfrom the limited mandatory bargaining obligationof Section 8(d). The Board stated that the 'criticalfactor in determining whether a management deci-sion is subject to mandatory bargaining is "the es-sence of the decision itself, i.e., whether it turnsupon a change in the nature or direction of thebusiness, or turns upon labor costs; not its effect onemployees nor a union's ability to offer alterna-tives."3 Applying that analysis to the facts of theinstant case, we find that the Respondent's decisionto close its egg processing facility and to subcon-tract its egg processing operation to others turnednot upon labor costs but upon a significant changein the nature and direction of the business and1 The General Counsel and the Charging Party have excepted to someof the judge's credibility findings The Board's established policy is not tooverrule an administrative law judge's credibility resolutions unless theclear preponderance of all the relevant evidence convinces us that theyare Incorrect Standard Dry Wall Products, 91 NLRB 544 (1950), enfd188 F 2d 362 (3d Or 1951) We have carefully examined the record andfind no basis for reversing the findings2 269 NLRB 891 (1984) Otis Elevator issued after the judge's decisionin this casea 269 NLRB 891therefore was not • subject to mandatory bargain-ing. 4The Respondent is one of the largest food chainsin the United States, operating retail food and gro-.,,cery stores in 20 States. The Respondent also oper-ates, through its agri-products division,, 30 manu-facturing or food processing plants which supplygoods:for sale at its retail' stores. At issue in thisproceeding is an egg processing facility located inWabash, Indiana, which the Respondent began op-erating some 25 years ago and which it closed on 9April 1982;The Respondent's Wabash plant was ,a "nestrun" facility, meaning that eggs were purchasedfrom others and then transported in flats to theWabash plant, where they were washed, inspected,graded, boxed in egg cartons, and shipped to the-Respondent's distribution warehouses. As found bythe judge, "nest run" egg processing operations aredistinguished from "integrated" egg processing op-erations where the production and processing ofeggs are accomplished at the same location. Thus,in an integrated operation, the laying hens areowned by the processor and the eggs are immedi-ately transported by a conveyor belt to the proc-essing 'area when laid. The integrated operationenjoys many advantages over the nest run, includ-ing avoidance of double packing and transporta-tion, 'less handling and processing time, and ahigher ,yield of fresh, good quality eggs. Becausean integrated operation has no expenses connectedwith egg gathering, storage, and refrigeration priorto. being transported to a grading plant, and noloading and transportation costs related to bringingthe ungraded egg to the grading plant, it is alsogenerally less costly and more profitable than anest run operation.The Wabash plant was the Respondent's last re-maining nest run operation. A trend toward inte-grated operations in the egg processing industryhad resulted in a growing scarcity of nest run eggsand rapidly rising prices for nest run eggs thatwere available. Although the Respondent had onceowned nine nest run plants, all except three hadbeen closed down by 1980. In 1980 the Respondentclosed its two other nest run plants because of thelack of raw materials at competitive prices, leavingonly the Wabash plant in operation as a nest runfacility.In early 1982, the Respondent made a decision toclose the Wabash facility as well. Its supply of nest4 The Respondent contends in its exceptions that its action was not asubcontracting, but a closing of its egg grading business, and a partialclosing of its agn-products division As we noted in Otis Elevator, the ap-pellation of the decision is not important, particularly where, as here, thedecision Involves elements of several types of actions273 NLRB No. 70 KROGER Co463run eggs was dwindling, and the outmoded nestrun operation could no longer compete with inte-grated egg producers and operators. In recentyears the Respondent - had made efforts to salvagethe Wabash plant. It had purchased its own flockof laying hens which it contracted out to farmersin the Wabash area in an attempt to keep the plantsupplied with eggs, and it spent substantial amountson new equipment. It also had negotiated with theUnion5 productivity agreements whereby employ-ees received increases in wages only in relationshipto increased productivifY. Despite all this, the Re-spondent had reached a point where it could pur-chase cartoned eggs from integrated operators forless than it could produce them at the Wabashplant. This was the case not because of labor costsarising under its collective-bargaining agreementwith the Union, which constituted a relatively in-significant amount of the production costs,6 butrather because of the lack of raw materials at acompetitive price.7 As noted by the judge, the fun-damental basis for the Respondent's action in clos-ing the plant was that its nest run .operation wasoutmoded.Following the plant's closure, the Respondent nolonger operated any facility at which it simplygraded and cartoned nest run eggs.5 It is thus ap-parent that the Respondent's closure of the Wabashplant constituted a significant change in the scope,nature, and direction of the business.Otis Elevator, as stated, now provides the methodof analysis for determining whether managementdecisions are subject to mandatory bargaining. Wefind here that the essence of the Respondent's deci-sion to close the Wabash plant did not turn uponlabor costs. It centered, rather, upon the scarcity ofraw materials and the inability of the Respondentto operate this outmoded grading facility to com-pete with integrated egg producers. These facts es-tablish that the Respondent's decision to close theoperation, no matter what it is labeled, clearlyturned on a fundamental change in the nature anddirection of the Respondent's business. See Colum-bia City Freight Lines: 271 NLRB 12 (1984). Ac-cordingly, since we conclude that under Otis Eleva-Local 37, or as predecessor, has represented a unit of production andmaintenance employees at the Wabash plant since the late 1950's or early1960's The Respondent and Union have been parties to a series of collec-tive-bargaining agreements, with the most recent agreement being effec-tive from 27 July 1980 to 30 July 1983The Respondent's direct labor costs comprised only approximately$ 0381 of ii, S 7396 cost of producing each dozen eggs in 1982In addition, the Respondent was presented at this time with an op-portunity to sell its laying flock The Respondent's flock alone did notkeep the plant supplied with nest run eggs8 It sold its flock of laying hens for $812,000, sold the plant and realtyfor $525,000, sold machinery, equipment, and other personalty for$300,545, transferred assets valued at $113,736 to other locations, andscrapped various items worth $27,522tor the Respondent had no duty to bargain aboutits decision to close its Wabash plant, we affirm thejudge's dismissal of this portion of the complaint.We also agree, for the reasons stated by thejudge, that the Respondent met it obligation of no-tifying the Union of its intention to close the plantand that it offered the Union an opportunity to bar-gain regarding the effects of that decision upon theRespondent's employees. Accordingly, we affirmthe judge's dismissal of the complaint in its entire-ty.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.MEMBER ZIMMERMAN, Concurring.I agree with my colleagues that the managementdecision in issue here was not a mandatory subjectof bargaining. Several factors influenced the Re-spondent's decision, but the fundamental basis forthat decision was the fact that the Respondent'snest run operation was simply outmoded. This 'wasa factor over which the Union had little or no con-trol. I therefore conclude that the Respondent's de-cision to alter its operation was not amenable toresolution through collective bargaining and agreethat this portion of the complaint should be dis-missed. See my dissent in Milwaukee Spring, 268NLRB 601 (1984), and my concurrence in Otis Ele-vator, 269 NLRB 891 (1984). I also agree with mycolleagues, for the reasons stated by the judge, thatthe Respondent satisfied its obligation to bargainabout the effects of its decision, and that the com-plaint should be dismissed in its entirety.DECISIONFINDINGS OF FACT AND CONCLUSIONS OF LAWBENJAMIN SCHLESINGER, Adminstrative Law Judge.Since the late 1950s or early 1960s, Local 119, UnitedFood and Commercial Workers Union, AFL-CIO andCLC, the predecessor to Local 37 (the Union),1 has rep-resented the production and maintenance employees atthe egg processing facility of Respondent The KrogerCo in Wabash, Indiana. On April 9, 1982, Respondentterminated its egg processing operations and dischargedits 70-75 employees. The General Counsel and the Unionallege that Respondent did not merely close its facility; itsubcontracted its work to others, without bargainingwith the Union either as to the decision to subcontractor the effects thereof, all in violation of Section 8(a)(5)Effective January 1, 1983, Local 119, the Charging Party herein, andLocal 10 merged Into the Union The caption of the proceeding wasamended at the heanng 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDand (1) of the National Labor Relations Act.2 They relyon Fibreboard v. NLRB, 379 U.S. 203 (1964). Respond-ent, however, contends that it did not engage in subcon-tracting; rather, it partially closed its business and had noduty to bargain about its decision to close, citing FirstNational Corp. v. NLRB, 452 U.S. 666 (1981). Further, itcontends that it bargained both about the decision toclose and the effects of the closing.As of the end of 1981, Respondent, an Ohio corpora-tion, operated 1258 retail food and grocery stores in 20States•the second largest food chain in the UnitedStates.3 In addition to selling name-brand items at itsstores, it also operates, through its agri-products division,30 manufacturing or food processing plants which supplygoods for sale at its retail establishments, such as cheese,delicacies, catfish and trout, pet food, and eggs, thesource of the instant controversy.Until April 9, 1982, Respondent operated a "nest run"facility in Wabash, Indiana, so-called because eggs werepurchased from others and then shipped in flats to theWabash facility, where they were graded, inspected (orcandled), boxed in egg cartons, and shipped to Respond-ent's distribution warehouses: The nest run operation isdistinguished from an integrated egg operation, wherethe laying hens are owned by the processor, so that theproduction and processing of eggs are accomplished atthe same location. Because the integrated operation _in-volves no additional costs of placing the eggs on flatsand then transporting them from where they are laid tothe place of processing,4 the nest run operation wasclaimed by Respondent to be more costly. Furthermore,because additional transportation involves more handlingand time, there is a lower yield of good, fresh,3 and un-damaged eggs, which result adversely effects the profit-ability of nest run eggs.In 1980, when Respondent and the Union were negoti-ating for a new collective-bargaining agreement, KenGordon, Respondent's director of labor relations, statedthat the future of the Wabash plant might depend on theresult of negotiations because integrated operations werecontinuing to grow and Respondent's labor costs wereno longer competitive. As a result, in the agreement exe-cuted by the parties for the period from July 27, 1980, toJuly 30, 1983, there was included, for the first time, aproduCtivity clause, which was further amended and re-fined in 1981 when Respondent's plant manager, GaryFlorent, convinced the Union of Wabash's continuing2 The relevant docket entries are as folloWs Local 119's charge wasfiled on April 14, 1982, and complaint Issued on November 29, 1982 Thehearing was held in Wabash, Indiana, February 14-16, 19833 Respondent was the fifth largest retailing chain in the United Stateson the basis of sales, which in 1981 were in excess of $11 2 billion I con-clude,.as Respondent admits, that it is an employer within the meaning ofSec 2(2), (6), and (7) of the Act I also conclude, as Respondent admits,that the Union is a labor organization within the meaning of Sec 2(5) ofthe Act4 In the integrated operation, the eggs, when laid, go onto a conveyorbelt where they are immediately transported to the processing area Re-spondent also employed at its Wabash facility clerical employees who areInvolved in the purchase of integrated eggs5 Nest rtin eggs are normally refrigerated prior to shipment to theprocessors and, because days might pass until delivery, dirt becomes im-bedded into the shellsneed to compete with the economically less costly inte-grated egg operations.Florent also raised the spectre of a further problem ofthe Wabash facility, the increasing difficulty obtainingungraded eggs for processing because more egg produc-ers were changing to integrated operations. Apparently,rumors about the continuing viability of the plant beganto take hold but in January 1982 General Foreman GaryStull informed the employees that he desired to squelchrumors that the plant was going to close, that it was not,and that, while Respondent would be losing a source ofnest run eggs in February or March, Respondent hadsome new contracts and 1982 would be a good year.On March 2, however, Gordon informed Local 119President Thomas McCall that they should meet soonbecause Kroger was considering closing the Wabashplant 6 Florent was also advised by Gordon the sameday, and both he and McCall relayed to the employees,in separate meetings, what each had been told. OnMarch 3, McCall met with Gordon and George "Wes"Archiable, Respondent's personnel manager for the agri-products division and manufacturing. What was said issomewhat at issue, but I find that Gordon mentionedthat the Wabash plant was obsolete, that the nest run op-eration involved double transportation costs, that theWabash facility could not compete with integrated oper-ations,7 and that increasingly farmers were converting tointegrated operations. He reminded McCall that earliershortages of nest run eggs had prompted Respondent tobuy its own flock of approximately 900,000 laying hens8to keep the Wabash plant supplied with eggs and that theproductivity agreements had been entered into with theUnion to meet the competition of the integrated opera-tors McCall left the meeting believing that Gordon hadasked him for concessions that the members would givein order to keep the plant in operation. Gordon testified,however, that he:inerely wanted to give McCall the op-portunity to suggest any thoughts or ideas that mighthave some impact on Respondent's decision. The differ-ent implications of the testimony indicates that McCallthought he could give back some previously won bene-fits, but Gordon was looking for some suggestions as tohow to compete with an inherently more effectivemethod of producing marketable eggs.In any event, McCall met with employees on March 5and represented to them that Respondent was lookingfor concessions, but that Respondent would not commititself to stating what concessions would be helpful. Theemployees were responsive in suggesting that they mightbe willing to accept a four 10-hour day workweek and areduction of certain wages, benefits, and contributions,but they expressed unwillingness to go too far beforeknowing what was Respondent's position. On March 7,6 By letter dated March 1, Gordon wrote to McCall that Harold Wall,vice president of Respondent's agri-products division, which included theWabash plant, was giving "serious consideration" to closing the plant"due to business reasons"McCall did not recall this specifically, but testified that Gordon men-tioned it at a later meeting on March 31 I find it likely that Gordon alsomade the same statement on March 3, as he testified8 This flock was contracted out to various farmers in the Wabash areaand is referred to as the NK flock KROGER CO465McCall telephone Gordon and told him of some of theitems the employees had discussed but explained theirproblem of wanting to know what Respondent Wanted.Gordon agreed to contact McCall after he had discussedthe matter with his people.On March 15, Gordon telephoned McCall but, McCallnot being in his office, left a message stating that he hadnot heard from top management about the Wabash plant;that he was leaving for California; that, if McCall neededto contact him, he should call Gordon's office and leavea message, and that, if Gordon heard anything from topmanagement, he would contact McCall. On March 23,McCall received a letter from Gordon, dated t1ie previ-ous day, stating that Respondent had decided to closethe Wabash egg processing plant on April 10, for thereasons previously discussed with McCall. On the sameday or the next, McCall called Gordon to try to workout something to keep the plant open, but Gordon saidthat the decision had been made and that he wanted tomeet for impact bargaining.The Union and Respondent met on March 31. Gordonproposed that Respondent would maintain coverage foremployees for health and welfare benefits and wouldmake various payments for severance, holidays, and va-cations. The Union would have to agree that an agree-ment on these offers would encompass the Union's for-going of any legal action in connection with the clos-ing.9 McCall tried to negotiate concessions to keep theWabash facility open, but Gordon refused to do so, in-sisting that bargaining commence on the effects of theclosing and that, if the Union did not 'agree to bargainover the impact of the closing, the employees might losesome benefits. The Union refused to reply to Respond-ent's offer Some time thereafter a meeting was set up forApril 7, but McCall canceled the meeting at the very lastmoment., No further meetings were requested by eitherparty; the plant closed on April 9 and the employees-were terminated; and the unfair labor practice chargefollowed a week later.In First National Corp., supra, the Supreme Court con-cluded that a decision by an employer to terminate partof its business is not a mandatory subject of bargainingunder Section 8(d) of the Act and, thus, it was unneces-sary for the employer to give notice of the partial clos-ing to the union prior to effectuating it or to bargainwith the union about the decision. 452 U.S. at 686. It leftuntouched Fibreboard, supra, in which it had held thatsubcontracting of bargaining unit work is a mandatorysubject of bargaining, but it noted, at footnote 22, thateach case must be considered on its particular factsSince First National Corp., 264 NLRB 1369, 1370 (1982).[lit is incumbent on the Board to review the par-ticular facts presented in each case to determinewhether the employer's action involves an aspect ofthe employer/employee relationship that is amena-ble to resolution through bargaining with the unionsince it involves issues "particularly suitable for res-9 Respondent's offer was essentially the same arrangement Respondenthad agreed to with another labor organization when It earlier closed itsnest egg processing plant in Jackson, Missouriolution within the collective bargaining frame-work.9 If so, Respondent will be required to bar-gain over its decision. If, however, the employeraction is one that is not suitable for resolutionthrough collective bargaining because it represents"a significant change in operation,"" or a decisionlying at "the very core of entrepreneurial con-trol"11 the decision will not fall within the scope ofthe employer's mandatory bargaining Obligation. Adetermination of the suitability to such factors asthe nature of the employer's business before andafter the action taken, the extent of capital expendi-tures, the bases for the action and, in general, theability of the union to engage in meaningful bar-gaining in view of the employer's situation and ob-jectives9 Fibreboard Paper Products Corporation v .IV L R B, 379 U S203, 213-214 [1964], First National Maintenance [supra], 452 U S at67910 Id at 688" General Motors Corporation [191 NLRB 951 (1971)], supra at952The nature of the business before and after the actiontaken. In order to determine whether the business closedor was subcontracted in Bob's Big Boy, the Board firstexamined the scope of the employer's business. There,the employer operated a commissary composed of fivedepartments•shrimp preparation, meat, salad dressing,produce, and bakery•at which food was prepared andthereafter distributed to the employer's restaurants. Inparticular, the processing of shrimp had been the workof 12 of its employees, who were terminated when theemployer contracted with an outside firm to supply itwith package shrimp. The administrative law judge char-acterized the employer's business as packaging andbreading shrimp and concluded that, when the employercontracted with another to supply the shrimp and thendismantled its own shrimp processing operation, the em-ployer ceased its business of preparing shrimp.The Board disagreed," finding that the judge too nar-owly construed the employer's business, which it charac-terized as providing prepared foodstuffs to its individualrestaurants. The Board stated (264 NLRB at 1371)More accurately, Respondent is in the business ofproviding prepared foodstuffs to its individual res-taurants. Thus, shrimp preparation existed as a com-ponent part of Respondent's business along with thepreparation of meats, salad dressing, produce, andbakery goods and did not constitute a separate anddistinct business enterprise.To the same effect, Respondent's agn-products divi-sion provides foods to Respondent's individual retailstores and, thus, egg processing is a component part ofits business along with the preparation of other foods atits 30 manufacturing facilities. Its Wabash facility did notconstitute a distinct and .separate business enterprise. ButThen Chairman Van de Water and Member Hunter dissented onthis point 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDeven this is a restricted application of what Respondentdoes One does not look at The Kroger Co. as egg proc-essor or as a producer of foodstuffs. More properly, it isthe second largest grocery food ,chain in the country.When the Wabash facility was open, Respondent was afood chain; and when the facility was closed, Respond-ent was still a food chain." Of equal significance, bothbefore and after April 10, 1982, Respondent's stores soldeggs•earlier, some were processed at its Wabash facili-ty; later they were produced at other facilities.The distinction between partial closing of a businessand subcontracting is not a fine one. When an employercloses its business, it ceases to transact that business.When it subcontracts its business, it does not directlyconduct that business but, instead, has someone else doit. Whether the subcontractor sells the employer normalstock or has an item produced on specifications suppliedby the employer makes no difference. The ultimate factis that the employer is having work performed not itsown facility by its own employees, but in the facility ofits subcontractor and by employees of the subcontractor.One example of Respondent's subcontracting was its saleof its NK flock, from which Respondent obtained about41, percent of its nest run eggs, to Croton Egg Company,a sale which was orally agreed on several months beforeMarch .10, 1982, when a written agreement was executedby the parties. Commencing in April, Respondent pur-chased from Croton each month approximately a milliondozen cartoned eggs in excess of what it had purchasedbefore. These purchases of integrated eggs replaced thenest run eggs which Respondent had earlier processed.Similarly, Respondent also had committed itself to buycartoneci eggs from an affiliate of Midwest Poultry Serv-ices, Inc., from whom it had previously purchased nestrun eggs.Respondent, therefore, ceased production of eggs forsale in its retail stores only in Wabash, where it laid offits employees. Otherwise, its hens were producing eggsfor an integrated operator who then sold eggs to Re-spondent, and eggs previously supplied to it as nest eggswere being supplied in cartons Unlike First NationalCorp, where the employer terminated its contract with anursing home to provide maintenance Work, here Re-spondent has not ceased doing business, but Merely fos-tered the production and processing of the very sameitem by others. I conclude, therefore, that based on Re-spondent's continuation of its business of retail food mar-kets, where it sells eggs, Respondent has subcontractedits egg processing,operation.The extent of capital expenditures In Bob's Big Boy, theBoard noted that, when the employer began to subcon-tract shrimp processing, the employer was not requiredto engage in any substantial capital restructuring or in-vestment. Some 5 months later, however, the employersold some of its machinery to the subcontractor for$30,000, but other machines were returned to a lessor.The plant area where the employer formerly processedthe shrimp .remained part of its facility, as did certain" The decision to close the Wabash facility was made by Wall, withthe approval of John Cornett, one of Respondent's senior vice presidentsand a member of Respondent's board of directorsother equipment. The Board found (264 NLRB at 1371)that: "[N]o immediate restructuring of capital was neces-sitated by the decisions to subcontract and the subse-quent capital transactions, while not de minimus, oc-curred at a leisurely pace with Respondent retaining pos-session of the basic facility and certain of the equipmentused in shrimp processing." Accordingly, it held that"the capital transactions undertaken . . . are not substan-tial enough to remove the decision from the scope of Re-spondent's mandatory bargaining obligation," adding inthe Board's footnote 14 in Bob's Big Boy, "We note thatin First National Maintenance, supra, the Court indicatedthat the extent of investment or withdrawal of capitalwas not crucial. 452 U.S. at 688."There can be no question that the capital transactionsinvolved in the subcontracting herein were substantial ontheir face. Respondent sold its NK flock hens, feed, andflats for more than $812,000. It sold its Wabash realty for$525,000. It sold its machinery, equipment, and otherpersonalty for $300,545.44. In addition, it transferred , toits other locations various assets valued at $113,736.35and scrapped various items worth $27,521.75 Many ofthese sales were of assets originally purchased by Re-spondent over a period of years in an attempt to keep itsWabash facility in operation, including the purchase ofits own flock of hens to make up for the unavailability ofnest run eggs elsewhere and the installation of new grad-ing machines and other equipment.The General Counsel and the Union contend, howev-er, that, when the amounts cited above are comparedwith Respondent's 1981 sales of $11 billion; investmentsin property, plant, and equipment of over $1 billion; andcapital expenditures of $260 million, the amounts are deminimus. , The General Counsel argues, for example, thatthe sale of the NK flock amounted to only .08 percent ofRespondent's total assets However, if- the scope of Re-spondent's business is limited to its agri-products divi-sion, as both the General Counsel and the Union havecontended, the percentage is greater; but the record isbarren of the worth, investments, and sales of that divi-sion, and so it is impossible to state what comparativeamounts are involved.Although I recognize the Board's footnote 14 in Bob'sBig Boy about expenditures not being crucial, it wouldappear that the extent of capital expenditures must haveat least some significance. If it does, it leans in the direc-tion of a finding that Respondent need not bargain fur-ther over the dosing of the Wabash facility, which clear-ly affected the scope of Respondent's enterprise and in-volved substantial divestitures. General Motors Corp, 191NLRB 951 (1971), petition to set aside denied 470 F.2d422 (D.C. Cir. 1972).The basis for the action and, in general, the ability of theUnion to engage in meaningful bargaining in view of theEmployer's situation and objectives: Before reaching theissue of whether prior notice of and bargaining about theclosure is required, I conclude, as a matter of law, thatthere was no bargaining in good faith about Respond- KROGER CO467,ent's decision to close its Wabash facility." Gordon'snotice to the Union on March 2, 1982, that Respondentwas considering the closing of that facility and the subse-quent discussions were merely ruses, because the decisionto close was a foregone conclusion. The contract to sellthe NK flock to Croton Egg Company had been dis-cussed in late January 1982, Croton made a formal pro-posal on February 26 and a contract was signed onMarch 10. In June 1981 Respondent agreed to purchaseprocessed and cartoned eggs from Midwest PoultryServices, Inc. Based on that agreement, Midwest formeda partnership, Hi-Grade Egg Producers and Processors,which sought economic development revenue bonds tobuild an egg processing plant in North Manchester, Indi-ana, obtained financing and began construction of its eggfacility in October 1981; and executed a formal agree-ment with Respondent on February 6, 1982, to sell itscartoned eggs to Respondent and withdrew its supply ofnest run eggs.Accordingly, by the time Gordon notified McCall ofRespondent's "consideration" of closing the Wabash fa-cility, the loss of approximately 15-16 percent of Re-spondent's supply of nest run eggs previously sold byMidwest" and the soon-to-be loss of 41 percent of itsnest run eggs from the NK flock was a fait accompli,which may give at least some insight as to why negotia-tions in March lacked meaning. However, it is also ap-parent that by March Respondent had exhausted itsimagination in devising new methods to salvage theWabash plant and its request of the Union was merely tocome up with something that the Respondent had notthought of, thus presenting squarely the issue of whetherthe Union was able in these circumstances to engage inmeaningful bargaining.In this connection, First National Corp., a partial clo-sure case, recognizes that an employer "may have nofeasible alternative to the closing, and even good-faithbargaining over it may both be futile and cause the em-ployer additional loss." 452 U.S. at 683. Although theSupreme Court rejected the Second Circuit's test thatSection 8(d) of the Act creates a presumption in favor ofmandatory bargaining over a decision to partially close abusiness and that the presumption is "rebuttable 'byshowing that the purpose of the statute would not befurthered by imposition of a duty to bargain,' for exam-ple, by demonstrating that 'bargaining over the decisionwould be futile," the defense of futility appears to be im-bedded into the court's decision in determining whetherthe issue is peculiarly suitable for resolution within thecollective-bargaining framework.' 4" I also reject Respondent's contention that It was relieved of anyduty to bargain because it had engaged in a longstanding unchallengedpractice of purchasing cartoned eggs from others with the tacit approvalof the Union It cannot be said that the subcontracting of all its work, theclosure of the Wabash facility, and the layoff of all the production andmaintenance employees were agreed on past practices, excusing or justi-fying Respondent's unilateral action Westinghouse Electric Corp, 150NLRB 1574, 1576 (1965)13 The loss of the Midwest nest run eggs caused the layoff of eight ofRespondent's employees14 The dissenting opinion of Justice Brennan, although disagreeingwith the majonty as to the result of First National Corp, agreed that "aThe General Counsel notes that Wall had stated earlyin his testimony that Respondent's labor cost was not sig-nificant enough to make much difference in his decisionand that Wall had contended that Respondent had lost$220,000 in its Wabash operation." Thus, the GeneralCounsel contends, labor costs could have made some dif-ference and, once Respondent stated as one of its reasonsfor closing the Wabash facility its profitability comparedwith buying eggs from integrated operators, Respondentmade production costs an issue, which creates a duty tobargain over wages, fringe benefits, and other employ-ment costs, over which the Union can exercise substan-tial control, citing Bob's Big Boy, supra.In the abstract, this is clearly true. Indeed, in both1980 and 1981, the Union and Respondent had bargainedfor and negotiated provisions intended to relieve Re-spondent from the excess costs involved in the nest runoperation; but those provisions, intended to increase pro-ductivity, were not effective in making the operationcompetitive. By the time Respondent made its firstmoves toward subcontracting, labor costs constituted aminimal portion of its total costs,16 and it has been ade-quately demonstrated that the Union no longer couldgive back sufficient reductions to.make up for the differ-ence that it cost Respondent to produce cartoned eggsabove its cost of purchasing -them. Thus, in 1980, Re-spondent purchased cartoned eggs for $.5998 per dozen,but produced them for $.6123, $ 0125 more. Yet its directlabor cost was $.0279,. a little more than double theamount of the difference. In 1981, its labor cost of $ 0322was less than the $ 0394 difference between purchasedand self-produced eggs; and, in 1982, its labor cost of$.0381 only slightly exceeded the purchase price differ-ence of $.0325. McCall's attempt to "give back" nominalbenefits could not be of any aid, a fact recognized onMarch 31 by Gordon who, when asked whether therewas anything that the Union could do to keep the facili-ty open, replied with amusement•only if the employeeswanted to work below minimum wages and .that wasagainst the law." -showing that bargaining would be futile" can relieve an employer of Itsduty to bargain Id at 69115 Wall later testified, however, that labor costs had nothing to dowith his decision to close the Wabash facility and that the unprofitabilityof the facility related to the costs of the entire operation, Including thepurchase of cartoned eggs, and not just the processing of eggs16 I recognize that vacation pay, unemployment taxes, and workmen'scompensation were omitted from Respondent's calculations of its laborcosts On the assumption that the omissions increase its costs by 20 per-cent, which may be quite Inflated, my conclusions would be no different17 This testimony was related by one of Respondent's laid-off employ-ees and is fully credited By so crediting, I find it incredible that Gordonwould have used the word "concession" in his March 3 meeting withMcCall, although the words Gordon used could have conveyed the ideato McCall that he was being asked for concessions In discreditingMcCall, I rely, among other things on his denial of a later conversationwith Gordon concerning McCall's letter to Respondent's president and,specifically, to his averment that he alone wrote the letter FromMcCall's speech and use of words on the witness stand, I find the lan-guage of the letter was prepared by union counsel, just as Gordon testi-fied that McCall had claimed in a conversation with Gordon I further donot believe McCall's denial that Gordon specifically stated that wagecosts were not a reascn for the closing of the Wabash facility Gordon'scredited statement on March 31 demonstrates the truth of Gordon's testi-mony 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, "I 'find': that labor costs were not thesource of Respondent's decision nor was there any mean-ingful proposal which could have been made by theUnion. The supply of nest run eggs was diminishing;"and it was simply a fact that Respondent could purchasecartoned eggs for less than it could have produced eggsin Wabash, paying its employees nothing. Respondentmade efforts, to salvage its Wabash plant: faced with ashortage of nest run eggs, it bought its own flock ofhens; it spent over $300,000 on new equipment; it negoti-ated new productivity agreements•all to no avail.The fundamental basis for Respondent's actions wasthat its nest run operation was outmoded. Its doubledtransportion costs and lower yield of quality eggs couldnot have been resolved within the framework of 8(a)(5)obligations because Respondent could purchase integrat-ed eggs for less than it could process them. Indeed,, in1980, Respondent closed its last two (except for Wabash)nest run facilities, which were located in Coldwater,Michigan, and Jackson, ,Missouri, because Respondent'ssupply of nest eggs dwindled or it could purchase inte-grated eggs for less than it could process them. If therewere any remote possibility that the Union could haveinfluenced the final decision, I would find a bargainingobligation, but the facts and circumstances herein con-vince me that the Union was powerless to offer any rea-sonable alternative to Respondent's action Brooks-Scan-lon, Inc., 246 NLRB 476 (1979). Accordingly, I concludethat the Union could not engage in meaningful bargain-ing about the decision and that Respondent was under noobligation to engage in bargaining under the ActI further conclude 'that Respondent did not refuse tobargain about the effects of the closure or subcontractingof its egg processing operation. Rather, it initiated nego-tiations and made an offer It did not condition its offeron the Union's agreement not to file unfair' labor practicecharges and did not insist to impasse that the Union must18 In 1980, Respondent was unable to renegotiate a favorable price topurchase nest run eggs from Triangle Feed, a supplier of 20 percent ofthe eggs to the Wabash facility in 1979 and 1980, as a consequence, 10 ofRespondent's employees were laid off However, I acknowledge that partof the reason for the diminishing supply was Respondent's sale of the NKflockgive up its right to file such charges." Rather, Respond-ent made an offer to pay certain benefits to the affectedemployees, an offer which the Union elected not to replyto at the meeting of March 31. Later, McCall arrangedfor a meeting to be held on April 1 in South Bend, Indi-ana, to make it convenient for International Union repre-sentative Sam Delfino to attend.2† While Respondentwas present for that meeting (Gordon driving 6 hoursfrom Cincinnati, Ohio), McCall refused to discuss the ef-fects of the closing because Delfino could not be present,and only Delfino had the authority to bargain. McCalltold Gordon that Delfino would call Gordon the follow-ing day. Delfino did call and asked about setting up an-other meeting Gordon agreed to do so, with the solequalification that he was not going to drive to SouthBend again. Delfino then told Gordon that unfair laborpractice charges against Respondent would be filed that'day, and the request for another meeting apparently wasnot pursued. The Union thereafter made no further at-tempts to negotiate the effects of the:closing. Respondentwas utterly blameless, and I find no violation of the Act.On these findings of fact and conclusions of law andon the entire record,21 I issue the following recommend-ed22ORDERThe complaint herein is dismissed in its entirety.19 Peerless Food Products, 231 NLRB 530 (1977), cited by the GeneralCounsel, is thus distinguishable It holds that the "insistence on the drop-ping of" a lawsuit as a "precondition" to signing an agreement violatesSec 8(a)(5)20 To the extent that the General Counsel's, case is grounded on testi-mony that the Union threatened on March 31 to file unfair labor prac-tices and Gordon replied that he would meet again after the chargeswere settled, I discredit such testimony Despite the alleged threat,Gordon agreed to meet in South Bend on April 7 Contemporaneousnotes of Archiable support Gordon's denial of this testimony.21 The General Counsel moved to add G C Exh 16, p 2, thereof,which was Inadvertently omitted There being no opposition, the motionis granted †22 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,,, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses